Title: From Imperial Community of Young Noblewomen to Louisa Catherine Johnson Adams, 23 February 1812
From: Imperial Community of Young Noblewomen
To: Adams, Louisa Catherine Johnson



23 Feb. 1812

La Communauté Impériale de Demoiselles Nobles a l’honneur d’inviter aux examens publics, qui auront lieu les, ———, ———, et 23, du mois de Fevrier courant pour les Demoiselles Nobles, et le ———, du même mois pour les Demoiselles Bourgeoises, avant la sortie des Elèves de la XIII réception.
On commencera à 9 heures du matin.
